Case 19-24274-GLT              Doc 199        Filed 08/04/20 Entered 08/04/20 10:07:43                          Desc Main
                                             Document      Page 1 of 1


                               IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                          )
                                                                 )
 KRISTAL C, OWENS f/k/a                                          )
 KRISTAL C. OWENS-GAYLE,                                         )
                                                                 ) Bank. No. 19-24274 GLT
                                                          ) Chapter 11
                                      Debtor.                    )
                                                                 )
 UNITED STATES OF AMERICA,                                       )
                                                                 )
                                                                 ) Related to
                                      Movant,                    ) Document Nos.
                                                                 )
 vs.                                                             )
                                                                 ) Hearing Date 8/6/2020 at 1:30 pm
                                                                 )
 KRISTAL C, OWENS f/k/a                                          )
 KRISTAL C. OWENS-GAYLE,                                         )
                                                                 )
                                      Respondent.                )

                              SETTLEMENT AND CERTIFICATION OF COUNSEL
                                      REGARDING STIPULATION

 The undersigned hereby certifies that an agreement has been reached with the Debtors regarding the – NONE (State
 “None” if no prior Motion or Application.)

 The signature requirements of W.PA.LBR 5005-6 have been followed in obtaining the agreement of all parties and is
 reflected in the attached document.

 The undersigned further certifies that:

               An agreed order and a black-lined version showing the changes made to the order originally filed with
                the court as an attachment to the motion is attached to this Certificate of Counsel. Deletions are signified
                by a line in the middle of the original text (strikeout) and additions are signified by text in italics. It is
                respectfully requested that the attached order be entered by the Court.

       X       No other order has been filed pertaining to the subject matter of this agreement.

              The attached document does not require a proposed order.


 Dated:    8/4/2020                             By: /s/ Jill Locnikar
                                                             Jill Locnikar
                                                           Typed Name

                                                            700 Grant Street, Suite 4000, Pittsburgh, PA 15219.
                                                            Address
                                                            412-894-7429
                                                            Phone No.

                                                            PA ID # 85892
                                                            List Bar I.D. and State of Admission
